Bland, P. J.
Rule fifteen of this court requires the appellant, or plaintiff in error, in all civil cases, to file with the clerk of the court, at least one day before *683the case is called for trial, four copies of a brief, containing: First. A clear and concise statement of the pleadings and facts shown by the record.” * * * Rule nineteen provides, that for failure to comply with the requirements of rule fifteen the court, “when the cause is called for hearing, will dismiss the appeal or writ of error, or in its discretion, continue or reset the cause on proper terms.” Appellants have filed what they have chosen to call a brief, but in it not a word is said about the pleadings, nor is there even an attempt to set forth a statement of the facts. Rule fifteen is reasonable, just and necessary, designed to aid this court in reviewing the rulings and judgments of the lower courts, in cases brought here by appeal or on writs of error, and we are under the necessity of exacting compliance with its requirements. An examination of the record has satisfied us that the judgment is for the right party, hence there is no just grounds for continuing or resetting the case, and in the exercise of our discretion we decline to do so. Wherefore it is ordered that the appeal be dismissed for failure of appellant to comply with rule fifteen, and that the judgment of the circuit court be affirmed.
All concur.